Citation Nr: 0620096	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and July 2004 rating 
decisions of the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In correspondence dated in November 2005, the veteran sought 
service connection for a muscular disability, which he 
characterized as fibromyalgia.  He also requested 
consideration of a temporary total rating for the period from 
August 30, 2004 to October 22, 2004, during which he was 
treated for PTSD - the disorder for which he presently seeks 
service connection.  Because these matters have not been 
adjudicated by the RO, they are REFERRED for appropriate 
action.

The appeal as to service connection for PTSD is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In April and December 2005, the veteran submitted new 
evidence pertaining to his claim for service connection for 
PTSD without submitting a waiver of initial review by the RO 
of this additional evidence.  

This claim must be REMANDED to the RO/AMC for review of this 
new evidence in conjunction with the veteran's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).



Accordingly, this case is REMANDED for the following action:

Following any additional development of 
the claim of service connection for PTSD, 
deemed appropriate by the RO/AMC, re-
adjudicate the issue of entitlement to 
service connection for PTSD, to include 
consideration of all evidence received 
since the last Supplemental Statement of 
the Case ("SSOC").  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with an SSOC and an opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



